MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        Nov 20 2015, 7:55 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Mark Small                                              Gregory F. Zoeller
Indianapolis, Indiana                                   Attorney General of Indiana
                                                        Christina D. Pace
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Timothy R. Blazier,                                     November 20, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        84A01-1504-CR-131
        v.                                              Appeal from the Vigo Superior
                                                        Court
State of Indiana,                                       The Honorable John T. Roach,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        84D01-1404-FA-900



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 84A01-1504-CR-131 | November 20, 2015      Page 1 of 9
[1]   Timothy Blazier appeals the sentence imposed by the trial court for his

      convictions for class A felony Child Molesting,1 class A felony Attempted Child

      Molesting,2 class C felony Criminal Confinement,3 and class D felony Battery

      Resulting in Bodily Injury.4 Blazier argues that the trial court abused its

      discretion by imposing consecutive sentences and that the aggregate 114-year

      sentence is inappropriate in light of the nature of the offenses and his character.

      Finding no error and that the sentence is not inappropriate, we affirm.


                                                     Facts
[2]   In the spring of 2014, five-year-old M.E. lived with her family at the

      Econolodge Motel in Terre Haute. Blazier also lived at that motel. On March

      31, 2014, Blazier stopped by the family’s room to speak with M.E.’s stepdad,

      and when Blazier looked into the room, he saw M.E. Having seen the child,

      Blazier began fantasizing about abducting her and having sexual intercourse

      with her.


[3]   On April 1, 2014, M.E. was playing outside with her brothers. Around dinner

      time, M.E. and eight-year-old P.E., one of her brothers, were walking towards

      some trees when P.E. saw Blazier. Blazier heard M.E. telling P.E. that she was

      cold and he offered to give her a shirt. P.E. began climbing a tree nearby when



      1
          Ind. Code § 35-42-4-3.
      2
          I.C. § 35-42-4-3; Ind. Code § 35-41-5-1.
      3
          I.C. § 35-42-3-3.
      4
          I.C. § 35-42-2-1.

      Court of Appeals of Indiana | Memorandum Decision 84A01-1504-CR-131 | November 20, 2015   Page 2 of 9
      he heard a door slam and turned around; he realized that his sister was gone.

      P.E. went to Blazier’s room and knocked on the door. No one answered, but

      P.E. heard his sister crying followed by two loud bangs inside the room. P.E.

      banged on the door and tried to open it but was unsuccessful, so he ran to get

      his mother to help.


[4]   After Blazier pulled M.E. inside his motel room and slammed the door, he

      pulled down the child’s shorts and underwear. Blazier then took his penis out

      of his pants and positioned himself on top of M.E. Blazier struck M.E. in the

      left ear with a closed fist and licked her vagina.


[5]   Meanwhile, P.E. told his mother and stepfather that M.E. was locked in a

      room; the three then ran to Blazier’s room. They could hear M.E. screaming

      through the door. M.E.’s stepfather kicked and banged on the door to force it

      open. He was eventually able to get the door open, and M.E., who was

      screaming and crying, ran out of the room wearing only a shirt. M.E.’s mother

      grabbed the child and ran back to their room, immediately calling 911. M.E.’s

      stepfather entered the room, finding Blazier squatting on the floor with his

      hands over his head, muttering, “I didn’t mean it.” Tr. p. 342, 350.


[6]   M.E. was eventually taken to a hospital, where she underwent a forensic

      examination. The forensic nurse had to sedate M.E. to complete the

      examination because M.E. was so traumatized and terrified. In six years of

      conducting pediatric examinations, the nurse has only had to sedate a child on

      two occasions. During the examination, the nurse observed bruising, redness,


      Court of Appeals of Indiana | Memorandum Decision 84A01-1504-CR-131 | November 20, 2015   Page 3 of 9
      and discoloration to M.E.’s left ear and redness to her buttocks and hip. M.E.

      later participated in a forensic interview, when she described what Blazier had

      done to her and identified him from a photo array as the man who had hurt her.


[7]   While being interviewed by law enforcement officials, Blazier admitted that

      after he saw M.E. playing outside, he intended to bring her inside his room by

      herself and have sexual intercourse with her. Blazier admitted that he took his

      penis out of his pants, that he licked her vagina, and that he struck her in the left

      ear with a closed fist.


[8]   On April 7, 2014, the State charged Blazier with class A felony child molesting,

      class B felony criminal deviate conduct, class A felony attempted child

      molesting, class B felony attempted rape, two counts of class C felony criminal

      confinement, and class D felony battery resulting in bodily injury. The State

      also alleged that Blazier is a repeat sexual offender. After a jury trial took place

      on January 23, 24, and 25, 2015, the jury found Blazier guilty as charged.

      Blazier admitted to being a repeat sexual offender.


[9]   Blazier’s sentencing hearing took place on March 25, 2015. Because of double

      jeopardy concerns, the trial court vacated a number of Blazier’s convictions and

      entered judgment of convictions only on class A felony child molesting, class A

      felony attempted child molesting, class C felony criminal confinement, and

      class D felony battery resulting in bodily injury. The trial court found that the

      aggravators significantly outweighed the mitigators. It sentenced Blazier to fifty

      years for child molesting, with a ten-year enhancement for being a repeat sexual


      Court of Appeals of Indiana | Memorandum Decision 84A01-1504-CR-131 | November 20, 2015   Page 4 of 9
       offender; fifty years for attempted child molesting; two years for criminal

       confinement; and two years for battery. All sentences are to run consecutively,

       for an aggregate term of 114 years imprisonment. Blazier now appeals.


                                    Discussion and Decision
                                   I. Consecutive Sentences
[10]   First, Blazier argues that the trial court abused its discretion by imposing

       consecutive sentences. Under the advisory sentencing scheme, trial courts no

       longer have any obligation to weigh aggravators and mitigators against each

       other when imposing a sentence. Richardson v. State, 906 N.E.2d 241, 243 (Ind.

       Ct. App. 2009). Instead, a trial court may impose any sentence authorized by

       statute and must provide a sentencing statement that gives a reasonably detailed

       recitation of the trial court’s reasons for imposing a particular sentence.

       Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d
218 (Ind. 2007).


[11]   Blazier directs our attention to our Supreme Court’s decision in Marcum v. State,

       725 N.E.2d 852 (Ind. 2000). In Marcum, our Supreme Court held that where

       the trial court concludes that aggravators and mitigators are in equipoise, there

       is no basis on which to impose consecutive terms. Id. at 864. Blazier insists

       that in this case, because the trial court elected to impose a less-than-advisory

       term on one of his convictions, it necessarily means that the aggravators do not

       outweigh the mitigators and, consequently, there is no basis for consecutive

       terms.

       Court of Appeals of Indiana | Memorandum Decision 84A01-1504-CR-131 | November 20, 2015   Page 5 of 9
[12]   We cannot agree. Initially, we note that we question whether Marcum still

       applies, given that it was decided under the presumptive sentencing scheme.

       Under that scheme, the trial court had to find at least one aggravating factor to

       impose consecutive sentences. Id. Under the advisory system, however, as

       noted above, the trial court need not weigh aggravators and mitigators and

       instead may impose any sentence authorized by statute after entering a

       sufficient sentencing statement. Consequently, we question whether the

       Marcum rule applies to sentences decided under the advisory sentencing

       scheme.


[13]   Even if Marcum applies, however, Blazier’s argument is unavailing. The trial

       court found five aggravating factors: (1) the harm suffered by M.E. was

       significant and greater than necessary to prove the offenses; (2) Blazier’s

       criminal history, including prior sex offenses; (3) M.E.’s extremely young age of

       five years old; (4) Blazier committed the crimes within the hearing of eight-year-

       old P.E.; and (5) Blazier was on parole at the time he committed these offenses.

       The trial court acknowledged the following mitigators, but afforded them little

       weight: (1) Blazier’s traumatic childhood, to which the trial court gave “very

       little weight,” tr. p. 779; (2) Blazier’s alcoholism, about which the trial court

       explained, “I’m not giving it very much weight,” id. at 780-81; (3) Blazier

       permitted M.E.’s taped interview to be admitted into evidence rather than

       forcing her to testify in person, which the trial court found to be a “strategic”

       decision and concluded it is “not entitled to . . . much weight,” id. at 781; and

       (4) Blazier admitted that he is a repeat sexual offender, which the trial court


       Court of Appeals of Indiana | Memorandum Decision 84A01-1504-CR-131 | November 20, 2015   Page 6 of 9
       found to be a strategic decision because his prior convictions are “pretty clear,”

       id. Having considered the aggravators and mitigators, the trial court imposed

       the maximum fifty-year sentence for both of Blazier’s class A felony

       convictions. It is readily apparent from both the sentencing statement and the

       sentence itself that the trial court in no way found that the aggravators and

       mitigators are in equipoise. Therefore, even if Marcum still applies, we would

       not reverse on this basis.


                                             II. Appropriateness
[14]   Next, Blazier argues that the aggregate 114-year term is inappropriate in light of

       the nature of the offenses and his character. Indiana Appellate Rule 7(B)

       provides that this Court may revise a sentence if it is inappropriate in light of

       the nature of the offense and the character of the offender. We must “conduct

       [this] review with substantial deference and give ‘due consideration’ to the trial

       court’s decision—since the ‘principal role of [our] review is to attempt to leaven

       the outliers,’ and not to achieve a perceived ‘correct’ sentence . . . .” Knapp v.

       State, 9 N.E.3d 1274, 1292 (Ind. 2014) (quoting Chambers v. State, 989 N.E.2d
1257, 1259 (Ind. 2013)) (internal citations omitted).


[15]   Blazier was convicted of two class A felonies. For each of these, he faced a

       term of twenty to fifty years, and for each of these, the trial court imposed a

       maximum fifty-year term. Ind. Code § 35-50-2-4.5 Blazier was also convicted




       5
           We apply the version of the sentencing statutes in place at the time Blazier committed the offenses.

       Court of Appeals of Indiana | Memorandum Decision 84A01-1504-CR-131 | November 20, 2015               Page 7 of 9
       of class C felony criminal confinement, for which he faced a term of two to

       eight years imprisonment. I.C. § 35-50-2-6. The trial court imposed a

       minimum term of two years imprisonment. Finally, Blazier was convicted of

       class D felony battery, for which he faced a sentence of six months to three

       years, with an advisory term of one and one-half years. I.C. § 35-50-2-7. The

       trial court sentenced Blazier to two years imprisonment for this conviction.


[16]   Turning first to the nature of the offenses, Blazier targeted five-year-old M.E. in

       the days leading up to the crimes. On the day in question, he saw her playing

       outside, followed her, and, when she stated that she was cold, offered to help by

       giving her a shirt. He then abducted her with the admitted intent to have sexual

       intercourse with her. He forcibly removed her pants and underwear and

       positioned himself on top of her with his penis out of his pants. Blazier also

       punched M.E. in the face with a closed fist and licked her vagina. M.E. has

       suffered significant trauma as a result of Blazier’s actions. She continues to

       experience extreme fear even though Blazier is incarcerated. She may

       experience the repercussions of these heinous acts for the rest of her life. We do

       not find that the nature of the offenses aids Blazier’s argument.


[17]   As for Blazier’s character, he was convicted of child molesting in 1986 and

       sentenced to five years of probation. He was again convicted of child molesting

       in 2006 and sentenced to six years in the Department of Correction. Blazier has

       also been convicted of two counts of class D felony battery resulting in bodily

       injury, class D felony performing sexual conduct in the presence of a minor,

       and class D felony failure to register as a sex offender. He was on parole when

       Court of Appeals of Indiana | Memorandum Decision 84A01-1504-CR-131 | November 20, 2015   Page 8 of 9
       he committed the crimes at issue in this case. Notwithstanding Blazier’s

       multiple past contacts with the criminal justice system, he has established an

       inability or unwillingness to reform his behavior. Despite years of struggling

       with alcoholism, which Blazier insists contributed to his actions herein, Blazier

       has never sought to get treatment for his addiction. Blazier’s character evinces

       an individual who has no respect for the law or his fellow citizens, including the

       youngest and most vulnerable members of our society. We do not find that

       Blazier’s character establishes that the sentence is inappropriate. In sum, we do

       not find that the aggregate sentence imposed by the trial court is inappropriate

       in light of the nature of the offenses and Blazier’s character.


[18]   The judgment of the trial court is affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 84A01-1504-CR-131 | November 20, 2015   Page 9 of 9